Crew III, J.
(dissenting). This case presents yet another example of the difficulty in applying the dictates of Licari v Elliott (57 NY2d 230) and its progeny. Our disagreement with the majority stems not so much with the status of the law regarding "serious injury”, but rather with the application of that law to the facts of this case. Plaintiff claims, inter alia, that she has sustained a "permanent loss of use of a body organ, member, function or system” (Insurance Law § 5102 [d]). "[Permanent loss of use” occurs when an "organ, member, function or system” (§ 5102 [d]) operates in some limited way or operates only with pain, and in order to sustain such a claim it must be supported by competent medical evidence (see, Dwyer v Tracey, 105 AD2d 476, 477). Additionally, that evidence must have as its basis some objective indicia (Schaming v Saunders Constr. Carriers, — AD2d — [Apr. 11, 1991]). Where the proffered medical evidence is based solely on the patient’s subjective complaints, it is insufficient to establish *73the "serious injury” threshold (see, Thomas v Drake, 145 AD2d 687).
In the case at bar, plaintiff asserts that she experiences pain in her neck and back on a daily basis which is aggravated by any bending or heavy lifting. She also is limited in the tasks that she can perform at home and work and states that when required to transfer files from one area to another, she must put them on a chair and roll them from place to place. In support of her assertions, plaintiff submitted the affidavit of her attending physician and a physician to whom she was later referred by her attending physician. Marvin Polansky, the physician who treated plaintiff from June 26, 1987 to February 13, 1988, opined that plaintiff sustained a chronic cervical and lumbosacral sprain and strain with signs of disc involvement which were caused by the automobile accident in question. He further opined that her injuries were of a permanent and disabling nature and that she is permanently restricted from bending, heavy lifting, reaching, pushing and pulling.
Charles Kite, to whom Polansky referred plaintiff, examined her on September 7, 1988 and June 9, 1989. On his first examination Bate found limitation of motion of the cervical and lumbar spine and a decrease in straight leg raising. He diagnosed plaintiff as having sustained a cervical and lumbosacral sprain with a component of disc disease from the June 17, 1987 accident. On the second examination Kite found a decreased range of motion of the cervical and lumbar spine and continued limitation of plaintiff’s straight leg raising. As with Polansky, Kite was of the opinion that plaintiff was permanently disabled from significant bending and heavy lifting and that her condition would worsen with the passage of time.
We note, in passing, that the majority appears to put great weight on the fact that plaintiff has failed to support her claims with credible objective medical evidence. While this may be arguably true, it is not our function to pass upon the credibility of the affiants in support of plaintiff’s claims. We have previously held that a court cannot determine the credibility of witnesses at this stage of the litigation (see, Cammarere v Villanova, 166 AD2d 760).
Based upon plaintiff’s affidavit and those of her doctors, we perceive that plaintiff has established that her neck and back operate in a limited way and with pain, that the limitation is *74permanent, is supported by competent medical evidence and is based upon the objective findings of Kite. Consequently, she has met the threshold requirement and is entitled to have the question resolved at trial. We would therefore reverse and deny defendant’s motion for summary judgment.
Mahoney, P. J., and Harvey, J., concur with Weiss, J.; Mikoll and Crew III, JJ., dissent and vote to reverse in an opinion by Crew III, J.
Order affirmed, without costs.